Citation Nr: 9922605	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  89-29 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of July 1989 by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO).  A hearing was held before 
the Board in Washington, DC, in May 1990.  The case was 
remanded by the Board for additional development in July 
1990.  Another hearing was held before the Board in April 
1993.  The case was again remanded for additional development 
in June 1993.  

The Board issued a decision in September 1996 which denied 
the veteran's appeal.  In the decision, the Board noted that, 
although the veteran's claim for service connection for an 
acquired psychiatric disorder had previously been denied, the 
RO apparently determined that the veteran had presented new 
and material evidence to reopen the claim.  Accordingly, the 
Board reviewed the veteran's claim without regard to any 
prior denial.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In September 1998, 
the Court issued an order vacating the Board's decision, and 
remanding the case to the Board for further proceedings.  In 
the order, the Court stated that the Board had improperly 
relied on the RO's determination that new and material 
evidence had been submitted, and that the Board was required 
to make its own determination on that issue before proceeding 
to the merits of the claim.  The Court further noted that the 
appellant had argued that the duty officer's log from the 
U.S.S. Leader would have information regarding the veteran's 
claimed stressors that was not contained in the ships logs 
which are already of record.  The Court stated that, if the 
Board were to find that the veteran had presented new and 
material evidence to reopen his claim, then there would be a 
duty to attempt to obtain the duty officer's log.  The case 
is now before the Board for readjudication in accordance with 
the Court's instructions.

FINDINGS OF FACT

1.  The veteran's claim for service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder, was previously denied by the RO in decisions 
of October 1980, May 1985, September 1985, and April 1987, 
but the veteran did not appeal any of the decisions.

2.  The evidence pertaining to an acquired psychiatric 
disorder which has been presented since April 1987 is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The additional evidence presented since April 1987 is new 
and material.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1998).

2.  The claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, has been reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by denying 
his claim for service connection for an acquired psychiatric 
disorder.  He asserts that he developed post-traumatic stress 
disorder as a result of his traumatic experiences in Vietnam 
while he was in the United States Navy.  The stressors 
reported by the veteran include an incident in Vietnam when 
he shot an enemy soldier after he saw him stab a naval 
comrade in the chest.  The veteran also states that he saw a 
ship get blown up.  Finally, the veteran states that he 
recalls an incident in which his own ship, the U.S.S. Leader, 
fired on a small boat killing everyone on board including 
women and children.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as a psychosis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

With respect to the veteran's claim that he developed post-
traumatic stress disorder as a result of service, the Board 
notes that under 38 C.F.R. § 3.304(f) (1998), service 
connection for post-traumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  

The veteran's claim for service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder, was previously denied by the RO in decisions of 
October 1980, May 1985, September 1985, and April 1987.  The 
evidence which was of record at that time of the prior 
denials included the veteran's service medical records which 
do not contain any references to a psychiatric disorder.  The 
veteran's service medical treatment records do not contain 
any complaints, findings or diagnoses pertaining to a 
psychiatric disorder.  A report of a medical examination 
conducted in October 1969 for the purpose of the veteran's 
separation from service shows that psychiatric evaluation was 
normal.

The Board also notes that the previously considered evidence 
did not include any evidence that a psychosis was manifest to 
a compensable degree within one year after separation from 
service.  The earliest medical records pertaining to any type 
of psychiatric disorder were VA medical records dated in 
1980, over 10 years after the veteran's separation from 
service.  A VA treatment record dated in April 1980 reflects 
a diagnosis of depression with PTSD.  

Significantly, however, most other medical records which were 
considered in connection with the prior decisions contained 
diagnoses other than post-traumatic stress disorder.  A VA 
psychiatric examination report dated in September 1980 shows 
that the only disorder which was diagnosed was depressive 
neurosis with anxiety.  A VA hospital discharge summary dated 
in December 1984 reflected a diagnosis of dysthymic disorder 
and atypical depression.  In the summary it was noted that 
the veteran had complaints of PTSD like symptoms, but that he 
was unable to relate any specific events that were bothersome 
during the war, or the specific content of any flashbacks or 
nightmares.  A private medical record dated in June 1985 also 
reflected a diagnosis of dysthymic disorder with atypical 
depression.  The reports of psychiatric examinations 
conducted by two VA fee basis examiners in September 1985 
reflect that the only diagnosis was dysthymic disorder.  

A VA hospital discharge summary dated in December 1986 
reflects that the diagnoses were malingering (probable) and 
mixed personality disorder.  Similarly, a VA hospital 
discharge summary dated in January 1987 shows that the 
diagnoses were malingering, and post-traumatic stress 
disorder symptoms (feigned).  

Based on the evidence which was of record at the time of the 
prior denials, the RO found that the evidence did not 
demonstrate that the veteran had post-traumatic stress 
disorder.  Accordingly, the RO denied the veteran's claim.  
The veteran was notified of the denials and of his appellate 
rights, but he did not perfect an appeal within the 
applicable times limits.  Accordingly, the decisions by the 
RO became final.

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  In the present case, the most recent decision which 
denied the appellant's claim on any basis was the April 1987 
decision.

The Court explained in Evans that in determining whether 
evidence is "new and material" three questions must be 
considered.  First, is the newly presented evidence "new", 
that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  Second, is it probative of 
the issue at hand, that is, each issue which was a specified 
basis for the last final disallowance.  Third, if it is new 
and probative, then, in light of all of the evidence of 
record, is there a reasonable possibility that the outcome of 
the claim on the merits would be changed.  

The third requirement was recently invalidated, and cannot, 
therefore, be applied.  See Hodge v. West, 155 F. 3d 1356 
(Fed Cir 1998).  In light of Hodge, the Court has concluded 
that Hodge provides for a reopening standard which call for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, 12 Vet. App. 1 (1998).

The additional evidence which has been presented since 
includes several medical treatment records reflecting that 
the veteran has been diagnosed as having post-traumatic 
stress disorder.  For example, a VA hospital discharge 
summary dated in March 1991 shows that the veteran gave a 
history of having been in Vietnam for six months on a river 
boat patrol which involved combat, killing people, and seeing 
people get killed.  The diagnoses included post-traumatic 
stress disorder, chronic, severe.

A VA hospital discharge summary dated in February 1993 shows 
that the diagnoses included post-traumatic stress disorder 
exacerbation and undifferentiated schizophrenia.  A report of 
a neuropsychiatric examination conducted by the VA in 
September 1995 shows that the diagnoses were chronic 
undifferentiated type schizophrenia and possible post-
traumatic stress disorder.  A VA hospital discharge summary 
dated in November 1995 contains a diagnosis of post-traumatic 
stress disorder.  

The Board finds that some of the additional items of evidence 
which have been presented provide support for the claim for 
service connection for post-traumatic stress disorder.  The 
reason why the claim was previously denied was that the 
evidence did not establish the veteran had post-traumatic 
stress disorder.  The additional evidence which has been 
presented provides support for his claim that he does have 
that disorder.  Therefore, the additional evidence presented 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
Board concludes that the additional evidence presented since 
the RO's April 1987 decision is new and material, and the 
claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, has been 
reopened.  The Board further finds that the reopened claim is 
well-grounded.  In this regard, the Board notes that the 
veteran has presented an account of stressor experiences in 
service, and there is competent medical evidence of a current 
diagnosis of post-traumatic stress disorder which is related 
to those claimed stressors.  


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
reopened and is well grounded.


REMAND

Generally, VA has a duty to assist an appellant with a well-
grounded claim.  38 U.S.C.A. § 5107 (West 1991).  The Board 
finds that all relevant facts have not been properly 
developed.  As noted above, the appellant has argued that the 
duty officer's log from the U.S.S. Leader would have 
information regarding the veteran's claimed stressors that 
was not contained in the ships log.  The Court stated that, 
if the Board were to find that the veteran had presented new 
and material evidence, then there would be a duty to attempt 
to obtain the duty officer's log.  Thus, further assistance 
to the veteran with the development of evidence is required.  
Accordingly, to ensure that the appellant has been afforded 
every opportunity to develop the facts pertinent to the 
reopened claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should make an attempt to 
secure the duty officer's log for the 
U.S.S. Leader through official channels.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  The appellant and his 
representative should be furnished a 
supplemental statement of the case, if in 
order, and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any ultimate 
outcome warranted in this case.  The appellant need take no 
action unless otherwise notified.  The appellant may at any 
time submit additional evidence and/or argument in support of 
his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 


